|N THE UNlTED STATES DlSTR|CT COURT
FOR THE DlSTR|CT OF COLORADO

Civil Action No. 18-cv-01461-REB-NRN
LOGAN BALL,

ELlZABETH BALL,

HANG SlK Kll\/l,

HYUN AH KlI\/|,

ESTATE OF SARAH BALL, and
ESTATE OF PETER Kll\/|,

Plaintiffs,

v.

UN|TED STATES OF AI\/lER|CA,

Defendant.

 

REPoRT AND REcoivnviENDATloN oN
DEFENDANT uNlTED sTATEs oF AMERicA’s ivioTloN To Disivnss
(DKT. #26)

 

N. Reid Neureiter
United States Magistrate Judge

Presently before the Court is Defendant United States of America’s (“United
States”) l\/lotion to Dismiss (the “l\/lotion”) (Dkt. #26), Which Judge Robert E. B|ackburn
referred to the undersigned magistrate judge on August 28, 2018. (Dkt. #27.) On
September 17, 2018, Plaintiffs Logan Ball, Elizabeth Ball, Hang Sik Kim, Hyun Ah Kim,
Estate of Sarah Ball, and Estate of Peter Kim (the “Plaintiffs”) filed a Response (Dkt.
#33) and an Errata to the Response (Dkt. #34), and on October 1, 2018, the United
States filed a Reply. (Dkt. #40.) The Court heard argument on the l\/|otion on October

23, 2018. (Dkt. #43.) The Court has taken judicial notice of the Court’s file and has

 

considered the applicable Federal Rules of Civil Procedure and case law. The Court,
now being fully informed, makes the following recommendation
l. BACKGROUND

in the early morning hours of June 12, 2016, Sarah Ball, 18, and Peter Kim, 19,
were killed when isaac Lutz drove the vehicle in which the three were riding into an
exposed, abandoned mine shaft (the “i\/iine Shaft”). (Complaint (“Compl.”), Dkt. #1 1111
22-24.) Just before the accident, the vehicle had been traveling on U.S. Forest Service
Road 456.1A (“456.1A”), located in in unincorporated Boulder County, Colorado, west of
the town of Gold Hi|l, Colorado. (ld. 1111 30-31.) The United States Forest Service
(“USFS”) owns the land where the i\/iine Shaft is located and is responsible for the
maintenance of 456.1A. (ld. 1111 27, 35.) The l\/iine Shaft, known variously as “The Goid
Hill i\/line Shaft,” “28_10146144331100,” or “461-4433-1.100,” was at least several
decades old at the time of the accident, (ld. 1111 25, 27.) The l\/line Shaft was
approximately ten feet by twenty feet in diameter and approximately 22 to 25 feet deep.
(ld. 1111 57-58.) The Complaint alleges that there is a fork in 456.1A east of the i\/iine
Shaft that divides the road into a north and south fork. The North Fork “leads to a
continuation of 456.1A and is the correct Forest Service road.” (ld. 11 41 .) The North
Fork was narrower than the South Fork and was partially blocked by tree limbs located
six to eight feet above the road. (/d. 1111 42-43). Plaintiffs allege that drivers travelling
west along 456.1A would likely assume the South Fork was the correct route due to its
width and lack of obstructing tree limbs relative to the North Fork. But the South Fork
instead led up and over a mound of dirt and down into the gaping opening of the l\/iine

shaft (/d. 1111 41, 44.)

 

On June 11, 2018, the parents of i\/is. Ball and i\/lr. Kim and the decedents’
estates (coliectively “Piaintiffs”) filed suit against the United States and the Coiorado
Division of Reclamation, i\/lining, and Safety (“CDRl\/lS"). 1 Plaintiffs assert claims for
negligence, premises liability, wrongful death, and a survival action.2 Speciflcaliy, the
Compiaint alleges that “[e]ven though the United States was aware of the hazardous
condition of the i\/line Shaft before the Accident, it neither abated the hazard by filling in
the l\/line Shaft, nor did it warn or guard against the known danger of the i\/line Shaft.”
(ld. 11 53.)

ln the i\/lotion, the United States argues that Plaintiffs’ Compiaint should be
dismissed for lack of subject matter jurisdiction for either of two reasons. First, the
United States claims that the Court lacks subject matter jurisdiction over Plaintiffs’
Federal Tort Claims Act claims, 28 U.S.C. §§ 1346(b), 2671-80 (“FTCA”), under the
doctrine of sovereign immunity. Second, the United States asserts that it is immune
from tort liability under the Coiorado Recreational Use Statute, Colo. Rev. Stat. §§ 33-
41-101-106 (the “CRUS"), because the United States is a property owner that allowed
its land to be used by the public for recreational purposes The Court will address these
arguments in turn.

l|. LEGAL STANDARD
The United States moves to dismiss under Rule 12(b)(1) for lack of subject

matterjurisdiction. These types of motions generally take two forms: facial attacks or

 

1 Judge Biackburn dismissed Plaintiffs’ claims against CDRi\/lS after Plaintiffs confessed
CDRi\/lS’s i\/lotion to Dismiss. (Dkt. #45.) The only remaining defendant is the United
States.

2 ln their Response, Plaintiffs stipulate to the dismissal of the negligence claim. (Dkt.
#33 at 15.)

 

factual attacks. Ruiz v. McDonnel/, 299 F.3d 1173, 1180 (10th Cir. 2002). A facial attack
questions the sufficiency of a compiaint, and the allegations in the complaint are
accepted as true. /d. in a factual attack, the movant goes beyond the allegations in the
complaint and challenges the facts upon which subject-matterjurisdiction depends. in a
factual attack, the Court must look beyond the complaint and has wide discretion to
consider documentary and even testimonial evidence. Sizova v. Nat’/ lnst. of Standards
& Tech., 282 F.3d 1320, 1324 (10th Cir. 2002).

The United States launches both a facial attack and a factual attack on Plaintiffs’
Compiaint it asserts a factual challenge as to whether Plaintiffs’ tort claims meet the
discretionary function exception to the FTCA’s waiver of sovereign immunity.
Accordingly, with regard to this issue, the Court can refer to evidence outside the
pleadings in resolving the disputed jurisdictional facts. Holt v. United States, 46 F.3d
1000, 1003 (10th Cir. 1995).3 The United States also mounts a facial challenge under

the CRUS, and the Court will therefore accept Plaintiffs’ allegations as true when

 

3 While a court’s reference to materials outside the complaint in resolving a Ruie
12(b)(1) motion will not ordinarily result in converting the motion to one for summary
judgment under Ruie 56, it must convert the motion when resolution of the jurisdictional
question is intertwined with the merits of the case. See Holt, 46 F.3d at 1003. The Court
notes that Plaintiffs do not argue that the Court should apply the summary-judgment
standard, and neither party points to specific disputes of material fact involving merits
issues that require resolution under a summary-judgment analysis. See Clark v. United
States, 695 F. App’x 378, n.2 (10th Cir. 2017) (recognizing that these are relevant
factors to consider when deciding a Ruie 12(b)(1) motion). l\/loreover, applying a Ruie
12(b)(6) or Ruie 56 standard, i.e., construing all the facts in the record and reasonable
inferences drawn therefrom in a light most favorable to Plaintiffs, does not materially
affect the Court’s analysis. See Lopez v. United States, 376 F.3d 1055, 1061 (10th Cir.
2004) (rejecting plaintiffs’ argument that district court should have converted Ruie
12(b)(1) motion into motion to dismiss or for summaryjudgment where, among other
things, even drawing all inferences in plaintiffs’ favor, the discretionary function
exception applied). '

 

addressing this issue. Given the differing legal standards applicable to the United
States’ jurisdictional challenges, the Court will address specific allegations and facts as
they arise in relation to these two different arguments
li|. ANALYS|S
a. Waiver of Sovereign immunity and the Discretionary Function
Absent a waiver of sovereign immunity, the United States is generally immune

from suit, precluding federal court jurisdiction. Garl/`ng v. United States Envt/. Prot.
Agency, 849 F.3d 1289, 1294 (10th Cir. 2017) (citing FD/C v. Meyer, 510 U.S. 471, 475
(1994)). Thus, a claim for money damages against the United States can proceed only if
Congress has waived sovereign immunity and consented to the action. Aviles v. Lutz,
887 F.2d 1046, 1048 (10th Cir. 1989). in the context of a tort claim against the United
states, the FTCA waives sovereign immunity for

personal injury or death caused by the negligent or wrongful

act or omission of any employee of the Government while

acting within the scope of his office or employment, under

circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of
the place where the actor omission occurred.

28 U.S.C. § 1346(b). But importantly, the waiver of immunity does not cover the “failure
to exercise or perform a discretionary function or duty on the part of a federal agency or
an employee of the Government, whether or not the discretion involved be abused.” 28
U.S.C. § 2680(a). This is called the “discretionary function” exception to the FTCA’s
waiver of sovereign immunity. Under this exception, “the United States cannot be held
liable for any damages resulting from its empioyees’ acts or omissions unless a federal
statute, regulation, or policy mandates a course of action and the employee fails to

follow that mandated course of action." Stee/e v. United States, No. 09-cv-

 

01557Ci\/iACBS, 2010 WL 2501200, at *2 (D. Colo. June 15, 2010) (citing Berkovitz v.
United States, 486 U.S. 531, 536 (1988)). This exception is “designed to protect
policymaking by the executive and legislative branches of government from judicial
second-guessing.” Garc/'a v. United States Air Force, 533 F.3d 1170, 1176 (10th Cir.
2008) (internal citations omitted). A government employee’s decision falls within this
exception if it (1) “involv[es] an element ofjudgment or choice” and (2) is “based on
considerations of public policy.” United States v. Gaubert, 499 U.S. 315, 322-23 (1991).
Both prongs must be met for the exception to appiy. Berkovitz, 486 U.S. at 536.

!l ll

Under the first prong, “an element ofjudgment of choice, [c]onduct is not
discretionary if a federal statute, regulation, or policy specifically prescribes a course of
action for an employee to follow.” C/ark, 695 F. App’x at 383 (quoting Garcia, 533 F.3d
at 1176). For the Court to find that the regulation is not discretionary, there must be
some “fixed standard” for government employees to follow. Flynn v. United States, 902
F.2d 1524, 1531 (10th Cir. 1990). if a duty is neither mandatory nor clearly specified, it
is discretionary, and the discretionary function exception applies even when the
discretionary acts themselves constitute negligence Barnson v. United States, 816 F.2d
549, 553 (10th Cir. 1987). “The existence of a regulation that allows a government
employee discretion ‘creates a strong presumption that a discretionary act authorized by
the regulation involves consideration of the same policies which led to the promulgation
of the regulations.”’ C/ark, 695 F. App’x at 387 (quoting Gauben‘, 499 U.S. at 324).

Thus, “[w]hen established governmental policy, as expressed or implied by statute,

regulation, or agency guidelines, allows a Government agent to exercise discretion, it

 

must be presumed that the agent’s acts are grounded in policy when exercising that
discretion.” ld.

if the first prong is met, the Court must then consider whether “thatjudgment is of
the kind that the discretionary function exception was designed to shield.” Gaubert, 499
U.S. 315, 322-23 (1991). “Decisions that require choice are exempt from suit under the
FTCA only if they are ‘susceptible to policy judgment’ and involve an exercise of
‘politicai, sociai, [or] economicjudgment.”’ Cope v. Scott, 45 F.3d 445, 448
(D.C.Cir.1995) (quoting Gaubert, 499 U.S. at 325)). if the judgment might be based on
policy considerations, then the second prong is met. Sydnes v. United States, 523 F.3d
1179, 1185 (10th Cir. 2008).

1. Was the Decision Not to Warn Against the Danger of the iViine Shaft
Discretionary?

Turning to the first part of the discretionary function test, Plaintiffs argue that the
United States did not have discretion to allow the i\/line Shaft to remain next to 456.1A in
an unguarded and unmarked state. in support, Plaintiffs cite the Declaration of Gregory
Smith (“Smith Deci.”). (Dkt. #26~3.) l\/ir. Smith is a USFS employee currently serving as
the Recreation, Engineering, Lands and i\/iinerais Group Leader for the Arapaho &
Roosevelt National Forests and Pawnee National Grasslands (the “Forest”), where the
l\/iine Shaft was iocated. (ld. 11 1.) i\/lr. Smith concedes that the USFS is responsible for
the maintenance of 456.1A (ld. 1111 6-8.) i\/ioreover, i\/lr. Smith acknowledges that the
policies governing road maintenance on USFS lands are set out in the Forest Service
i\/lanuai (the “i\/lanuai”), the Forest Service Handbook (the “Handbook"), and the Forest
Service Guideiines for Road i\/laintenance Levels (the “Guidelines”). (ld. 11 6.) Plaintiffs

argue that the i\/line Shaft meets the i\/lanuai’s definition of “road damage,” which is

 

defined as “[tjhe effect of either natural or human-caused events which deteriorates the
roadway, drainage, or structural components so they do not function as intended, or
cannot be properly restored by currently scheduled maintenance." (i\/lanuai, § 7730.5,
Dkt. #33-1 at 2.) The i\/lanuai requires the USFS to “[r]ectify any safety problems by
making emergency repairs, or sign or close the road,” and “[p]romptly notify commercial
users, and the public when appropriate, about the nature of the damage.” (ld. at §
7731.)

Plaintiffs also claim that that the Guidelines set forth the maintenance
requirements for l\/laintenance Levei 2 roads, which includes 456.1A. Specifically,
Plaintiffs point to the following procedures:

” “

o "[L]og out and brush” removal of the “traveied way to provide passage for
high clearance vehicles.”

o The shoulder is to be maintained for “access by high-clearance vehicles.”

o “Remove or rampover slides and repair slumps as needed to provide
access for high clearance vehicles and to control resource damage.”

o Work to the roadside is required if “necessary to provide clearance for
existing traffic.” For instance, fallen trees may be left in place only “if not
an obstacle to safe passage of intended traffic."

o “instaii and maintain route markers. i\/iaintain warning, regulatory, and
guide signs, and other traffic control devices as warranted in the sign plan

(Resp., Dkt. #33) (citing excerpt from the Guidelines, Dkt. #33-2.) Plaintiffs contend that

the USFS failed to follow these non-discretionary guidelines.

 

Finally, Plaintiffs argue that the USFS’s misciassification of 456.1A as a
i\/laintenance Levei 2 Forest Service road was not a discretionary function. The USFS
classifies maintenance of Forest Service roads by five levels, 1-5. (Guidelines, Dkt. #40-
1 at 7.) l\/laintenance Levei 1 roads are closed to motor vehicle use, while l\/iaintenance
Levei 2 roads are maintained for high clearance vehicles. (/d.) i\/iaintenance Levels 3-5
roads are maintained for passage by standard passenger cars during the normal
season of use. (ld.) Plaintiffs note that although 456.1A is a dirt road in a rural area, it is
heavily trafficked year-round, especially in the summer, and that overnight camping is
allowed up to 300 feet from the centeriine of road. (Compl., Dkt. #1 1111 37-39, 83.) in
light of these facts, Plaintiffs maintain that the United States did not properly exercise its
discretion in failing to repair 456.1A by removing the i\/iine Shaft,

Accepting arguendo the proposition that the Handbook, i\/lanual, and Guideiines
can be said to mandate a specific course of action regarding road maintenance,
Plaintiffs’ various arguments miss the mark for a simple reason: the i\/line Shaft was not
located on a USFS road. Plaintiffs explicitly acknowledge this. in their Compiaint, they
allege that the i\/iine Shaft was located immediately or directly adjacent to 456.1A. (Dkt.
#1 1111 40, 84, and 89.) Simiiariy, at several places in the Response, Plaintiffs describe
the l\/line Shaft as being “next to” 456.A. (Dkt. #33 at 1, 4, and 9.) According to Trez
Skillern, a USFS hydrologist and the Program l\/ianager for the Environmental
Compliance and Protection and Abandoned i\/line Lands (“ECAP/Ai\/ll_”), the i\/line Shaft
was located approximately 20 feet from 456.1A. (Declaration of Trez Skillern (“Skiiiern
Decl.”), Dkt. # 26-2 11 5.) At the l\/lotion Hearing held on October 23, 2018, the parties

referred the Court to a diagram of the section of 456.1A where the accident took place

 

which demonstrates that the i\/line Shaft was not on the road. (Dkt. #43-2.) Thus, Lutz
was not driving on a designated USFS road at the time of the accident.

i\/ioreover, the Guideiines state that “[m]otorists should have no expectations of
being alerted to potential hazards while driving” on i\/laintenance Levei 2 roads.
(Guidelines, Dkt. #40-1 at 34.) Logically, this would also preclude any expectations of
being alerted to off-road dangers like the i\/iine Shaft, As to the road misciassification
issue, Plaintiffs rely on Soto v. US, 748 F. Supp. 727 (C.D. Cal. 1990), which states
“that while the decision to classify national forest lands into these two types of areas
[i.e., “developed” or “dispersed”] is a discretionary function . . . the misclassification of a
given site by the District Ranger is not such a policy decision.” ld. at 730. However, that
case did not involve the classification or misclassification of Forest Service roads, in a
subsequent case in the same district that did involve Forest Service roads, the court
concluded that “there is nothing in the Guideiines that requires USFS to classify its
roads based on specific criteria or require that the USFS must maintain those roads
pursuant to a`fixed schedule or in a set way.” Matt/e v. United States, No.
CV1210157JFWFFi\/iX, 2013 WL 11328421, at *6 (C.D. Cal. Nov. 26, 2013). See also
Duke, 131 F.3d at 1410 (the i\/ianual and a supplement thereto “emphasize safety and
appropriate warnings” but “are not specific enough to eliminate the Forest Service
employees’ choice regarding how to act in particular circumstances"); Gonzalez v.
United States, 851 F.3d 538, 545 (5th Cir. 2017) (“[T]he relevant i\/ianua| and Handbook
provisions contemplate an element of choice as to how USFS employees inspect and

maintain the traiis.”).

10

 

The issue, then, is not whether the United States had a non-discretionary duty
pursuant to the i\/ianual or Guidelines to maintain and repair USFS roadways. See
Clark, 695 F. App’x at 386 (“To circumvent the discretionary function exception, the
mandatory duty alleged must be one whose breach bears a causal relationship to the
Plaintiffs’ injuries, thereby giving rise to their cause of action against the government.”).
Rather, the question is whether there was any federal statute, regulation, or policy that
removes discretion with respect to guarding or warning of potential hazards posed by
abandoned mine shafts on Forest Service land. Plaintiffs have failed to identify any such
rule or policy.

in reaching this conclusion, the Court is guided by the decision of C/eveland v.
United States, 546 F. Supp. 2d 732 (N.D. Cal. 2008). Like the instance case, C/eve/and
involved an individual who died on USFS land after driving into an abandoned mine
shaft. There, the mine shaft was located at the top of an embankment, approximately 20
feet from its base at the side of the trail. /d. at 738. At the time, the mine shaft was not
fenced off or enclosed, or signed or marked in any visible way. ld.

At the first step of the Berkovitz test, the C/eve/and court determined that the
plaintiffs offered “no evidence of any statutory or regulatory mandate” that required the
USFS “to make a search of Forest Service lands to identify all possible hazards, to
engage in the process of identifying and seeking funding for permanent closure of
possible safety hazards, or to install fencing around mine features slated for permanent
ciosure.” /d. at 753. After a lengthy analysis, the court concluded that “in the absence of

any specific mandatory laws, regulations, or poiicies, the Forest Service’s decisions

11

 

regarding how to mark roads and trails and how to warn of hazards certainly involved
the exercise of discretion.” (ld. at 758.)

Plaintiffs attempt to distinguish C/eveland because the driver in that case
purposely drove off-road and so the question of whether road maintenance or warnings
is discretionary was not at issue. (Errata to Resp., Dkt. #34 at 2.) This is unpersuasive
it is undisputed that the vehicle driven by i\/lr. Lutz was not on a designated road either,
making C/eve/and distinguishable only in that i\/ir. Lutz, unlike the driver in Cleve/and,
did not mean to leave the Forest Service road. The Court fails to see how a driver’s
intent or state of mind alters the discretionary function analysis.

Because the first prong is met, the Court turns to whether the United States
decision to not guard or warn against the potential hazards posed by abandoned
mineshafts on USFS land is susceptible to policyjudgment and involves an exercise of
poiiticai, social, or economic judgment

2. Was the United States’ Conduct Susceptib|e to Po|icy Anaiysis?

Turning to the second Berkovitz prong, because the Court must determine
whether the government’s conduct was susceptible to policy consideration, it must first
define that conduct. Plaintiffs argue that the Court should analyze the USFS’s specific
decision to not warn or guard against the mine shaft at issue here; they claim that “the
United States erroneously conflates general policy decisions regarding the entire
volume of USFS lands with its decision regarding this one hazard (the l\/iine Shaft) on
456.1A.” (Resp., Dkt. #33 at 11) (emphasis in original.) However, under Gaubert, “[f]or a
complaint to survive a motion to dismiss, it must allege facts which would support a

finding that the challenged actions are not the kind of conduct that can be said to be

12

 

grounded in the policy of the regulatory regime.” 499 U.S. at 324-25 (emphasis added).
in making this analysis, the Court “operate[s] at a higher level of generality than
plaintiffs argue for, asking categorically (rather than case specificaiiy) whether the kind
of conduct at issue can be based on policy concerns”. Sydnes, 523 F.3d at 1185.
Accordingly, the Court agrees with the United States that isolating the policy
considerations to any one particular mine shaft is not appropriate. instead, the question
that must be answered is whether the government’s failure to warn or guard against the
dangers posed by abandoned mine shafts on USFS land was part of a policy decision.

in this case, there is affidavit evidence that there are thousands of abandoned
mine shafts on USFS land in the Rocky l\/lountain Region, and weil over 1,300 in the
Forest itseif. (Skillern Decl., Dkt. #26-2 11 4.) The USFS has implemented a process by
which hazardous abandoned mine shafts are identified and the hazards mitigated. (ld.)
The decisions about which mine shafts are filled or othen/vise mitigated is based on
discretionary considerations related to the available budget and various environmental
concerns, among other factors. (ld.)

The Tenth Circuit has vaciiiated from case to case in deciding whether the
government’s justification for failing to warn of known hazards in national parks,
recreational areas, or wilderness areas satisfied the second element of the
discretionary-function test. See C/ark, 695 F. App’x at 387. For exampie, in Boyd v.
United States, 881 F.2d 895 (10th Cir. 1989), the court found that the alleged failure to
warn swimmers of dangerous conditions in a popular swimming area did not implicate
any social, economic, or political policyjudgments. ld. at 898. Simiiarly, in Smith v.

United States, 546 F.2d 872, 877 (10th Cir. 1976), the Tenth Circuit held that the failure

13

 

to warn against the hazards of super-heated thermal pools in Yeilowstone National Park
could not rationally be deemed an exercise of a discretionary function. ld. at 877. And in
Duke v. Dep’t ongric., 131 F.3d 1407 (10th Cir. 1997), where a young camper was
injured when a boulder rolled over his tent, the Tenth Circuit held that “the government
has not shown how failure to warn or protect from the danger of a boulder rolling down
the man-made slope implicated poiiticai, social, or economic decisions of the sort that
the exception was designed to protect." /d. at 1412 (quotation marks omitted).

However, there is no doubt that a failure to warn still may be a policy decision or
part of a policy decision protected by the discretionary function exception so long as it is
grounded in social, economicl or political judgments. See Zumwalt v. United States, 928
F.2d 951, 955 (10th Cir. 1991). in Zumwalt, the plaintiff was injured after failing into an
unmarked cave at a national park. ld. at 951. Finding that the absence of warning signs
was part of the overall policy decision to maintain the park’s trail in its wilderness state,
the court distinguished Smith and Boyd:

in relying on this court’s decisions in Smith and Boyd, Zumwalt asserts
correctly that in each of those cases we held that the failure to warn of
hazardous conditions did not involve any social, economic, or policy
judgment See Boyd, 881 F.2d at 898; Smith, 546 F.2d at 877. Zumwalt is
mistaken, however, in contending that any failure to warn fails outside the
scope of the discretionary function exception, in both Smith and Boyd, the
government’s failure to warn was not connected to the policy decision which
created the hazard. in Smith, the decision not to post warning signs near
thermal pools was not connected to the decision to leave the area
undeveloped. Smith, 546 F.2d at 876-77. in Boyd, the alleged failure to
warn swimmers of dangerous conditions was not shown to be part of the
policy decision not to zone a particular area. Boyd, 881 F.2d at 898. Unlike
the decisions not to warn in Smith and Boyd, the decision in the instant case
not to place additional warnings on the Trail cannot be divorced from the
policy decision to maintain the area in its wilderness state; it was a “branch
of the same tree” The decision to leave the Trail in its wild state, whether
explicit or implicit, related directly to the overall scheme set out in the
l\/ianagement Poiicies. That overall scheme directed the Park Service to

14

 

maintain the l\/lonument in its natural state A decision that is a component

of an overall policy decision protected by the discretionary function

exception also is protected by this exception.
/d. at 955.

in this vein, numerous Tenth Circuit decisions have applied the discretionary
function exception in duty to warn cases See Clark, 695 F. App’x at 387-88 (coliecting
cases). Generally, “[i]f the decision not to give a warning flows from a broader policy
decision concerning design or maintenance, then the failure to warn may be viewed as
a policy-based exercise of discretion.” ld. at 388. lt appears that the difference in these
various duty-to-warn decisions may turn on the quality of supporting evidence presented
by the United States about the policy considerations underlying the alleged failure to
mitigate or warn of a hazard.

in this case, there is no shortage of supporting evidence The United States has
offered a litany of facts and policy considerations at play in deciding how and in what
order the dangers of mine shafts should be addressed The USFS manages 192,916,966
acres of public iand. (Declaration of Scott Ludwig (“Ludwig Decl.”), Dkt. #26-1 11 4.) The
Rocky i\/iountain Region consists of 22,053,223 acres of land, and the Forest where the
i\/iine Shaft was located comprise 1,598,221 acres (ld. 11 5.) in administering and
managing the Forest, the USFS must balance competing policy objectives and is subject
to numerous federal statutes There are at least 11,500 abandoned mine features have
been identified in the Rocky i\/iountain Region. (ld. 11 11.) The “inventory and mitigation”
of abandoned mines is governed by ECAP/Ai\/iL. (/d. 11 10.) Funding for mitigating safety
hazards associated with abandoned mines is limited and competes with funding for other

USFS programs and priorities (/d. 11 13.) An Al\/lL physical safety hazard mitigation project

15

 

has several steps and includes the consideration of safety concerns, surveys,
environmental reviews, and public notice and comment. (Skillern Decl., Dkt. # 26-2 11 4.)
The USFS contracts with CDRl\/lS to undertake the closure of abandoned mines (Ludwig
Decl., Dkt. #26-1 11 20.) Since 2008, an average of 85.8 abandoned mine features and
associated hazards have been mitigated per year. (ld. 11 21 .)

After considering the evidence offered by the United States, the Court finds that
the USFS’s decisions regarding mitigating and warning of the dangers posed by
abandoned mines implicate resource ailocation, environmental concerns, wilderness
considerations and public safety. in other words, deciding which mine shafts to close
first or to warn the public about are administrative decisions grounded in social,
economic, and political policy, See Cleve/and, 546 F. Supp. 2d at 768 (“[T]he
determination of how to identify and warn of the potential hazard posed by the Union-
Zaar mine shaft plainly involved balancing of competing public policies, and was not
controlled by safety considerations under an established policy.”).

ln the Duke case, which involved the boulder hitting a camper’s tent, there was
an absence of such policy-related evidence lndeed, the government in Duke explicitly
told the court that “no economic factors influenced the decision or nondecision” to warn
the public of the known risk of failing boulders in a camping site. 131 F.3d at 1411.
Recognizing that the “bulk of the cases holding that the discretionary function exception
applied involved readily identifiable public policy decisions,” the court in Duke followed
cases like Smith and Boyd because in those cases, “the court could not perceive in the
record before it any significant social, economic or political policy in the action or

inaction that allegedly contributed to the injury giving rise to the iawsuit.” ld. Here, the

16

 

Court does find significant policies goals are at issue and will not second guess
administrative decisions as to which hazards the USFS should use its limited resources
to address 4

in sum, the Court finds that Plaintiffs’ claims fall within the discretionary function
exception of the FTCA and recommends that they be dismissed for lack of subject
matter jurisdiction.5
b. CRUS

Even if the discretionary function exception did not preclude the Court from
exercising jurisdiction, Plaintiffs’ claims would still be subject to dismissal under the
FTCA if the circumstances are such that, under Colorado law, the United States in the
same manner and to the same extent as a private individuai, would not be held iiable.
See 28 U.S.C. § 1346(b). Here, in addition to claiming that the discretionary function
exception bars suit under the FTCA, the United States asserts that the CRUS

forecloses any liability.

 

4 lt is also worth noting that both Smith and Boyd predate the Supreme Court’s decision
in Gaubert.

5 This conclusion is reached with some reluctance The Court acknowledges the
monumental losses suffered by Plaintiffs and recognizes that this decision means that
they cannot recover for deaths that potentially could been prevented. Ultimateiy,
however, the thrust of the Compiaint, and the associated policy implications are that the
USFS should be held responsible for any accident that occurs in abandoned mine
shafts known to be located on USFS iand, whether they are on a designated roadway or
not. Given the tens of thousands of abandoned mine shafts located on USFS land, and
the limited resources available to address these hazards the discretionary function
exception must apply in these circumstances i\/iore bluntly, under the current statutory
scheme, it is the recreating public that bears the risk of damages associated with the
many abandoned mine shafts found on USFS land. The public should not expect to be
compensated by the government for injury or death that results from these dangerous
features

17

 

Colorado’s Premises Liability Act (“PLA”), Coio. Rev. Stat. § 13-21-115, was
enacted “to promote a state policy of responsibility by both landowners and those upon
the land as weil as to assure that the ability of an injured party to recover is correlated
with his status as a trespasser, iicensee, or invitee.” Coio. Rev. Stat. § 13-21-
115(1.5)(a). However, in order to encourage property owners to make their land
available for public recreational use without the fear of lawsuits the CRUS provides that
a landowner who, without charge, invites or permits any person to use his or her
property for recreational purposes does not “[c]onfer upon such person the legal status
of an invitee or iicensee.” Coio. Rev. Stat. § 33-41-103(1)(b). `i'hus, the CRUS places
the risk of injury for recreational activity upon the recreational user, subject to certain
specifically enumerated exceptions Oniy one such exception could potentially apply to
this case: under the CRUS, a landowner is not protected from liability when it “willful[iy]
or maiicious[ly] faii[s] to guard or warn against a known dangerous condition, use,
structure, or activity likely to cause harm.” ld. § 33-41-104(1)(a). Plaintiffs argue that
because the United States knew about the dangerous condition of the i\/line Shaft and
took no steps to mitigate the hazard or warn of its existence, it acted “willfuiiy” and can
be held liable under the CRUS.

Under the FTCA, the United States is entitled to the protection of state
recreational use statutes including the CRUS. Evert v. United States 535 F. App’x 703,
707 (10th Cir. 2013). See also Kirk/and v. United States 930 F. Supp. 1443, 1446 (D.
Coio. 1996) (listing cases). However, because the CRUS’s limitation on liability is in
derogation of Colorado iaw, it is narrowly construed. Ne/son v. United States 256 F.

Supp. 3d 1136, 1157 (D. Colo. 2017) (citing Ducey v. United States 713 F.2d 504, 510

18

 

(9th Cir. 1983)). Conversely, the “wiiifui” exception at issue must be broadly construed
ld.

There is little to no Colorado case law interpreting and applying the CRUS.
However, in Nelson, Senior District Judge Wiiey Y. Daniel recently examined the statute
in painstaking detail. See 256 F. Supp. 3d at 1149-68. in that case, the plaintiff was
seriously injured in a bicycle accident after riding into a sinkhole/washout on a bike path
located at the United States Air Force Academy. ld. at 1140. After a bench trial, Judge
Daniel initially found the United States liable and held that CRUS immunity did not apply
because the Air l-`orce Academy did not intend for the bike bath to be used for
recreational purposes /d. The United States appealed and the Tenth Circuit reversed,
finding that the CRUS applied and that the plaintiff was a permissive user of the path.
Nelson v. United States 827 F.3d 927, 933 (10th Cir. 2016). The case was remanded to
determine whether the “willful or malicious” exception applied. ld. Ultimately, Judge
Daniel determined as a matter of fact that there was a willful failure by the United States
to guard or warn against a known dangerous condition likely to cause harm. Nelson,
256 F. Supp. 3d at 1168 (D. Colo. 2017).6 Given the dearth of relevant authority, the
Court is guided by Judge Daniel’s careful analysis

First, the Court must first determine whether the l\/iine Shaft was a known
dangerous condition likely to cause harm. Judge Daniel defined “dangerous” for the
purposes this section as foilows:

“Dangerous condition” is not defined in the CRUS, but a plain meaning can

be ascribed to that term. The dictionary defines “dangerous” as “exposing
to or involving danger; able or likely to inflict injury or harm.”

 

6 Judge Daniel’s decision is currently on appeal. See Nelson v. United States Case
No. 17-1388 (10th Cir.).

19

 

https://www.merriam-webster.com/dictionarv/danqerous. “Danger" is
defined as “exposure or liability to injury, pain, harm, or loss” ld. The
Colorado courts have confirmed this meaning of “danger." See Fleury v.
/ntraWest Winter Park Operations Corp., No. 13CA0517, -_ P.3d
_, 2014 WL 554237, at *3 (Colo. App. Feb. 13, 2014) (the common
meaning of danger is a “[p]eril; exposure to harm, loss pain, or other
negative resuit”) (quoting B/ack’s Law Dictionaly 450 (9th ed. 2009)).

 

Also, the Coiorado legislature defined “[d]angerous condition” in the

Colorado Governmentai immunity Act as “a physical condition of a facility

or the use thereof that constitutes an unreasonable risk to the health or

safety of the public . . Colo. Rev. Stat. § 24-10-103(1.3). l adopt these

definitions of the word “dangerous".
/d. at 1136.

The Court likewise adopts this definition, and has little problem determining that,
accepting Plaintiffs’ allegations as true, the l\/line Shaft was a dangerous condition. The
Compiaint alleges that the abandoned and exposed i\/line Shaft was ten by twenty feet
in diameter and 22 to 25 feet deep. (Compl., Dkt. #1 1111 56-58.) lt is undisputed that the
i\/iine Shaft was large enough for a vehicle to drive into, and deep enough that the
impact on hitting the bottom proved fatal as to l\/is. Bali and l\/ir. Kim, (ld. 11 65.) Plaintiffs
further claim that the USFS knew that the l\/line Shaft was adjacent to 456.1A, which
was a busy road that was used-day and night and in ali seasons_by cars and
campers (Resp., Dkt. #33 at 13.) Thus, Plaintiffs adequately allege that the i\/line Shaft
was dangerous

The Court also finds that the allegations of the Compiaint are sufficient to allege
that the i\/iine Shaft was likely to cause harm. “Likely” means a high probability of
occurring, or “in ali probability”, and requires more than a potential hazard. Nelson, 256

F. Supp. 3d at 1151. in Nelson, Judge Daniel found that

a sinkhole on a recreational path with significant size and depth, that
covers the entire width of the path and is hard to see, and is on a path that

20

 

the Academy knew was used by bicyciers, would have a high probability
of causing harm to a person riding their bicycle on the path.

ld.

in this case, Plaintiffs’ allege that there was a fork in the road that directed drivers
straight into a dangerous condition. (Compl., Dkt. #1 11 40-44.) Taking these allegations
as true and viewing them in the light most favorable to Plaintiffs the Court concludes
that Plaintiffs have alleged that the l\/iine Shaft was more than a mere potential hazard;
rather, it presented a high probability of harm to those using 456.1A.

Finally, a landowner is only liable under the CRUS if its failure to guard or warn
against a known dangerous condition likely to cause injury is “willful or malicious.” Colo.
Rev. Stat. § 33-41-104(1)(a). Plaintiffs do not allege that the United States acted
maliciously. (Resp., Dkt. #33 at 13, n. 5.) Therefore, the Court will focus on whether the
United States’ failure to warn or guard against the l\/line Shaft was “wiiiful,”

in Nelson, Judge Daniel took pains to distinguish “wiiiful,” which is not defined in
the CRUS, from “willful and wanton,” a term of art with a specific meaning under
Coiorado iaw:

l find that the legislature meant to use the term “wiiifui” as compared to

“willful and wanton”, and find that since it did not define the term willful in

the CRUS, it meant for “wiiifui” to have its plain and ordinary meaning. l find

that this requires that an action be taken “voiuntarily, purposefully and with

a conscious disregard for the consequences of the act”. Wilifuiness does

not, however, require that a government employee be consciously aware

that his acts or omissions create danger or risk to the safety of others or

that he intended to harm another.

256 F. Supp. 3d at 1159-60 (D. Coio. 2017) (citations omitted). The Court adopts this

definition of “willful.”

21

 

Appiying this standard, Judge Daniel found that the Air Force Academy’s conduct
in failing to guard or warn users of the path against the dangerous condition it knew
existed on its property was willfui. ld. at 1161. He stated as foilows:

Given the Academy’s knowledge of the path and its recreational use, the

bicycle signs that allowed people to infer that the path was open to public

use, the Academy’s failure to act when CDOT offered to remove at least

one of these signs and the erosion issues occurring in that area, l find that

the Academy must be deemed to have refused to weigh the consequences

;;til;.e recreational use of the path and whether someone could be injured
ld. at 1162.

The Court finds that Plaintiffs have adequately pled that the United States acted
in a similarly willful fashion with respect to failing to warn of the dangers of the l\/line
Shaft. Plaintiffs allege that the USFS knew about the i\/line Shaft and that it was
immediately adjacent to 456.1A; that the USFS permitted year-round use of 456.1A and
that camping occurred within 300 feet of the road; that vehicles travelled the road at
night; and that USFS personnel showed the i\/line Shaft to CDRi\/lS personnel for the
purpose of identifying the i\/iine Shaft for reclamation/closure (Resp., Dkt. #33 at 14-15.)
These allegations are sufficient to state a claim for liability under the CRUS.

Accordingly, if Plaintiffs’ claims were not barred by the discretionary function
exception to the FTCA’s waiver of sovereign immunity, they would survive the United
States’ challenge under the CRUS, at least at the motion to dismiss stage

c. Wrongful Death Claim and Survivai Action

Finally, Plaintiffs bring a wrongful death claim under Colo. Rev. Stat. § 13-21-
202, and a claim under the survival statute Colo. Rev. Stat. § 13-20-101. Both claims

must be dismissed.

22

 

Coiorado’s Wrongful Death Act allows a person’s heirs to recover damages for
the wrongful death of that person. Colo. Rev. Stat. § 13-21-202. However, that right
"does not arise from a separate tort, but instead is wholly derivative of the injury to the
decedent.” Steedle v. Sereff, 167 P.3d 135, 140 (Coio. 2007). Because Plaintiffs’ PLA
claim is barred by sovereign immunity, the derivative wrongful death claim cannot be
maintained.

Next, Colo. Rev. Stat. § 13-20-101 provides that “[a]ll causes of action, except
actions for slander or libei, shall survive and may be brought or continued
notwithstanding the death of the person in favor of or against whom such action has
accrued.” Like the Wrongful Death Act, the survival statute does not provide for an
independent basis of liability. lnstead, “[tjhe personal representative of the decedent’s
estate . . t stands in the decedent’s shoes in a state survival action.” Espinoza v. O’De//,
633 P.2d 455, 466 (Colo. 1981). Because the Court does not have subject-matter
jurisdiction over the decedents’ FTCA claims Plaintiffs’ Fourth Ciaim for Relief must be
dismissed.

|V. RECOMMENDAT|ON

WHEREFORE, for the foregoing reasons it is hereby RECOMMENDED that

Defendant United States of America’s i\/iotion to Dismiss (Dkt. #26) be GRANTED under

the doctrine of sovereign immunity.

|T |S ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall have
fourteen (14) days after service of this Recommendation to serve and file any

written objections in order to obtain reconsideration by the District Judge to

23

 

whom this case is assigned. A party’s failure to serve and file specific, written
objections waives de novo review of the Recommendation by the District Judge,
Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 147-48 (1985), and also waives
appellate review of both factual and legal questions Makin v. Colo. Dep’t of Corr.,
183 F.3d 1205, 1210 (10th Cir. 1999); Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th
Cir. 1996). A party’s objections to this Recommendation must be both timely and
specific to preserve an issue for de novo review by the District Court or for
appellate review. United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060
(10th cir.1996). q § gt \ w
Dated:November 26, 2018 \ S"“' §

Denver, Coiorado N. Reid. Neureiter

United States i\/lagistrate Judge

24

 

